ITEMID: 001-88397
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KHOLODENKO v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1956 and lives in Volzhskiy, a town in the Volgograd Region.
5. The applicant sued the Volgograd Regional Department of the Judiciary, the Ministry of Justice, and the Treasury for damages caused by a negligent enforcement of a civil judgment. On 27 February 2003 the Voroshilovskiy District Court of Volgograd awarded the applicant 661,593.17 Russian roubles (RUB). This judgment became binding on 23 July 2003 and was enforced on 25 April 2006.
6. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months. Under section 242.2.6 of the Budget Code of 31 July 1998, the Ministry of Finance must enforce a judgment within three months.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
